 
Exhibit 10.28
 
FLIR SYSTEMS, INC.
AMENDED AND RESTATED
1999 EMPLOYEE STOCK PURCHASE PLAN
 
The following provisions constitute the FLIR Systems, Inc. 1999 Employee Stock
Purchase Plan.
 
1.    Purpose.    The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.
 
2.    Definitions.
 
2.1    “Account” shall mean each separate account maintained for a Participant
under the Plan, collectively or singly as the context requires. Each Account
shall be credited with a Participant’s contributions, and shall be charged for
the purchase of Common Stock. A Participant shall be fully vested in the cash
contributions to his or her account at all times. The Plan Administrator may
create special types of accounts for administrative reasons, even though the
Accounts are not expressly authorized by the Plan.
 
2.2    “Board” shall mean the Board of Directors of the Company.
 
2.3    “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
2.4    “Committee” shall mean the Compensation Committee of the Board.
 
2.5    “Common Stock” shall mean the Common Stock of the Company.
 
2.6    “Company” shall mean FLIR Systems, Inc., an Oregon corporation.
 
2.7    “Compensation” shall mean all base straight time gross earnings plus
payments for overtime, shift premiums and sales commissions, but excluding
incentive compensation, incentive payments, bonuses, awards, and other
compensation.
 
2.8    “Designated Subsidiary” shall mean each Subsidiary which has been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
 
2.9    “Employee” shall mean an individual who renders services to the Company
or to a Designated Subsidiary pursuant to a regular-status employment
relationship with such employer. A person rendering services to the Company or
to a Designated Subsidiary purportedly as an independent consultant or
contractor shall not be an Employee for purposes of the Plan.



--------------------------------------------------------------------------------

 
2.10     “Enrollment Date” shall mean the first day of each Offering Period.
 
2.11    “Fair Market Value”
 
2.11.1    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, its Fair Market Value shall be the closing sale price for the
Common Stock (or the mean of the closing bid and asked prices, if no sales were
reported), as quoted on such exchange (or the exchange with the greatest volume
of trading in Common Stock) or system on the day of such determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable, or;
 
2.11.2    If the Common Stock is quoted on the NASDAQ system (but not on the
National Market System thereof) or is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean of the closing bid and asked prices for the Common Stock on
the day of such determination, as reported in The Wall Street Journal or such
other source as the Board deems reliable, or;
 
2.11.3    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.
 
2.12    “NASDAQ” shall mean the National Association of Securities Dealers
Automated Quotation System or such other quotation system that supersedes it.
 
2.13    “Offering Period” shall mean the period of approximately six (6) months,
commencing on the first Trading Day on or after a date designated in advance by
the Board and terminating on the last Trading Day in the period ending six
months later, during which an option granted pursuant to the Plan may be
exercised. The duration of Offering Periods may be changed pursuant to Section 4
of this Plan.
 
2.14    “Participant” shall mean any Employee who is participating in this Plan
by meeting the eligibility requirements of Section 3 and has completed a Payroll
Deduction Authorization Form.
 
2.15    “Payroll Participation Form” shall mean the form attached hereto as
Exhibit A (or such other form as may be provided by the Company) on which a
Participant shall elect to participate in the Plan and designate the percentage
of his or her Compensation to be contributed to his or her Account through
payroll deductions.
 
2.16    “Plan” shall mean this Employee Stock Purchase Plan.
 
2.17    “Purchase Date” shall mean the last day of each Offering Period.
 
2.18    “Purchase Price” shall mean an amount equal to 85% of the Fair Market
Value of a share of Common Stock (i) on the Enrollment Date or (ii) on the
Purchase Date, whichever is lower.



--------------------------------------------------------------------------------

 
2.19     “Reserves” shall mean the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.
 
2.20    “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company of a Subsidiary.
 
2.21    “Trading Day” shall mean a day on which national stock exchanges and
Nasdaq are open for trading.
 
3.    Eligibility.
 
3.1    A person shall become eligible to participate in the Plan on the first
Enrollment Date on or after which he or she first meets all of the following
requirements; provided, however, that no one shall become eligible to
participate in the Plan prior to the Enrollment Date of the first Offering
Period provided for in Section 2.13:
 
3.1.1    The person’s customary period of employment is for more than twenty
(20) hours per week;
 
3.1.2    The person’s customary period of employment is for more than five (5)
months in any calendar year.
 
3.2    Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary, or (ii) which permits his or her rights to purchase stock
under all employee stock purchase plans (under Section 423 of the Code) of the
Company and Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand
Dollars ($25,000) worth of stock (determined at the fair market value of the
shares at the time such option is granted) for each calendar year in which such
option is outstanding at any time.
 
3.3    For purposes of the Plan, eligibility shall be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Company. Where the period of leave exceeds 90 days and the individual’s
right to reemployment is not guaranteed either by statute or by contract,
eligibility to participate in the Plan will be deemed to have terminated on the
91st day of such leave.
 
4.    Offering Periods.    The Plan shall be implemented by consecutive Offering
Periods with the first Offering Period commencing on a date designated in
advance by the Board, and continuing for six month periods thereafter until
terminated in accordance with Section 19 hereof. The Board shall have the power
to change the duration of Offering Periods (including the commencement dates
thereof) with respect to future offerings without shareholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first Offering Period to be affected thereafter.



--------------------------------------------------------------------------------

 
5.    Participation.
 
5.1    An eligible Employee may become a Participant in the Plan by completing a
Payroll Participation Form and filing it with the Company’s Administration
Department (as set forth in Section 20 below) at least fifteen (15) days prior
to the applicable Enrollment Date, unless a later time for filing the Payroll
Participation Form is set by the Board for all eligible Employees with respect
to a given Offering Period.
 
5.2    Payroll deductions for a Participant shall commence on the first payroll
period following the Enrollment Date and shall end on the last payroll period in
the Offering Period, unless sooner terminated by the Participant as provided in
Section 10 hereof.
 
6.    Payroll Deductions.
 
6.1    At the time a Participant files his or her Payroll Participation Form, he
or she shall elect to have payroll deductions made on each payday during the
Offering Period in an amount not exceeding ten percent (10%) of the Compensation
which he or she receives on each payday during the Offering Period, and the
aggregate of such payroll deductions during the Offering Period shall not exceed
ten percent (10%) of the Participant’s Compensation during said Offering Period.
 
6.2    A Participant shall specify that he or she desires to make contributions
to the Plan in whole percentages not less than one percent (1%) and not more
than ten percent (10%) of the Participant’s Compensation during each pay period
in the Offering Period, or such other minimum or maximum percentage as the Board
shall establish from time to time.
 
6.3    All payroll deductions made for a Participant shall be credited to his or
her Account under the Plan and will be withheld in whole percentages only. A
Participant may not make any additional payments into such Account.
 
6.4    A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by filing with the Company (as
set forth in Section 20 below) a new Payroll Participation Form authorizing a
change in payroll deduction rate. A Participant is limited to making one change
during an Offering Period. The change in rate shall be effective with the first
full payroll period following fifteen (15) days after the Company’s receipt of a
new Payroll Participation Form unless the Company elects to process a given
change in participation more quickly. A Participant’s Payroll Participation Form
shall remain in effect for successive Offering Periods unless terminated as
provided in Section 10.
 
6.5    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3.2 hereof, a Participant’s payroll
deductions may be decreased to 0% at any time during any Offering Period.
Payroll deductions shall recommence at the rate provided in such Participant’s
Payroll Participation Form at the beginning of the first Offering Period which
is scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 10.
 
6.6    At the time the option is exercised, or at the time some or all of the
Common Stock issued under the Plan is disposed of, the Participant must make
adequate



--------------------------------------------------------------------------------

provision for the Company’s federal, state, or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Common Stock. At any time, the Company may, but will not be
obligated to, withhold from the Participant’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefit attributable to sale or early disposition of Common Stock by the
Employee.
 
7.    Option to Purchase Common Stock.    On the Enrollment Date of each
Offering Period, each eligible Employee participating in such Offering Period
shall be granted an option to purchase on the Purchase Date of such Offering
Period (at the applicable Purchase Price) up to a number of shares of the Common
Stock determined by dividing such Employee’s payroll deductions accumulated
prior to such Purchase Date and retained in the Participant’s account as of the
Purchase Date by the applicable Purchase Price; provided that in no event shall
an Employee be permitted to purchase during each Offering Period more than a
number of shares determined by dividing $12,500 by the Fair Market Value of a
share of the Common Stock on the Enrollment Date, and provided further that such
purchase shall be subject to the limitations set forth in Sections 3.2 and 12
hereof. Purchase of the Common Stock shall occur as provided in Section 8,
unless the Participant has withdrawn pursuant to Section 10, and the option
shall expire on the last day of the Offering Period.
 
8.    Purchase of Common Stock.    Unless a Participant withdraws from the Plan
as provided in Section 10.1 below, his or her option for the purchase of Common
Stock will be exercised automatically on the Purchase Date, and the maximum
number of full shares subject to option shall be purchased for such Participant
at the applicable Purchase Price with the accumulated payroll deductions in his
or her account. No fractional shares of Common Stock will be purchased; any
payroll deductions accumulated in a Participant’s account which are not
sufficient to purchase a full share shall be retained in the Participant’s
account for the subsequent Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10 hereof. Any other monies left over in a
Participant’s account after the Purchase Date shall be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
shares of Common Stock hereunder is exercisable only by him or her.
 
9.    Delivery.    As promptly as practicable after each Purchase Date, the
Company shall arrange the delivery to each Participant of a certificate for the
shares of Common Stock purchased with his or her payroll deductions.
 
10.    Withdrawal; Termination of Employment.
 
10.1    A Participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to purchase shares of
Common Stock under the Plan by giving written notice in the form of Exhibit B to
this Plan (or such other form as may be provided by the Company) to the Company
(as set forth in Section 20 below) no less than 15 days immediately preceding a
Purchase Date. All of the Participant’s payroll deductions credited to his or
her Account will be paid to such Participant as soon as practicable after
receipt of notice of withdrawal and such Participant’s option for the Offering
Period will be automatically terminated, and no further payroll deductions for
the purchase of shares will be made during the Offering Period. If a Participant
withdraws from an Offering Period, payroll deductions will not



--------------------------------------------------------------------------------

resume at the beginning of the succeeding Offering Period unless the Participant
delivers to the Company a new Payroll Participation Form.
 
10.2    Upon termination of a Participant’s employment for any reason, including
death, disability or retirement, or a Participant failing to remain an Employee
of the Company for at least twenty (20) hours per week during an Offering Period
in which the Employee is a Participant, he or she will be deemed to have elected
to withdraw from the Plan and the payroll deductions credited to such
Participant’s Account shall be returned to the Participant; or, in the case of
death, to the persons entitled thereto under Section 14, and such Participant’s
option shall be automatically terminated.
 
11.    Interest.    No interest shall accrue on the payroll deductions of a
Participant in the Plan.
 
12.    Stock.
 
12.1    The maximum number of shares of the Company’s Common Stock which shall
be made available for sale under the Plan shall be 1,500,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in Section
18. If on a given Purchase Date the number of shares of Common Stock eligible to
be purchased exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.
 
12.2    The Participant will have no interest or voting right in shares covered
by his or her option until such shares of Common Stock have been purchased.
 
12.3    Common Stock to be delivered to a Participant under the Plan will be
registered in the name of the Participant or in the name of the Participant and
his or her spouse.
 
13.    Administration.
 
13.1    Administrative Body.    The Plan shall be administered by the Committee.
Subject to the terms of the Plan, the Committee shall have the power to construe
the provisions of the Plan, to determine all questions arising thereunder, and
to adopt and amend such rules and regulations for administering the Plan as the
Committee deems desirable.
 
13.2    Rule 16b-3 Limitations.    Notwithstanding the provisions of Subsection
13.1, in the event that Rule 16b-3 promulgated under the Securities Exchange Act
of 1934, as amended, or any successor provision (“Rule 16b-3”) provides specific
requirements for the administrators of plans of this type, the Plan shall be
only administered by such a body and in such a manner as shall comply with the
applicable requirements of Rule 16b-3.
 
14.    Designation of Beneficiary.
 
14.1    A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death subsequent to a Purchase Date on
which the option is exercised but prior to delivery to such Participant of such
shares and cash. In addition, a Participant may file a



--------------------------------------------------------------------------------

written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of such Participant’s death
prior to a Purchase Date.
 
14.2    Such designation of beneficiary may be changed by the Participant at any
time by written notice as provided in Section 20 below. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.
 
15.    Transferability.    Neither payroll deductions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 14 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10.
 
16.    Use of Funds.    All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.
 
17.    Reports.    Individual accounts will be maintained for each Participant
in the Plan. Statements of account will be given to participating Employees at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.
 
18.    Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
18.1    Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the Reserves, as well as the price per share of
Common Stock covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option. The Board may, if it so determines in the exercise of its sole
discretion, make provision for adjusting the Reserves, as well as the price per
share of Common Stock covered by each outstanding option, in the event



--------------------------------------------------------------------------------

the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock.
 
18.2    Dissolution or Liquidation.    In the event of the proposed dissolution
or liquidation of the Company, the Offering Period will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board.
 
18.3    Merger or Asset Sale.    In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
any equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board determines,
in the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Offering Period then in progress by setting a new
Purchase Date (the “New Purchase Date”) or to cancel each outstanding right to
purchase and refund all sums collected from Participants during the Offering
Period then in progress. If the Board shortens the Offering Period then in
progress in lieu of assumption or substitution in the event of a merger or sale
of assets, the Board shall notify each Participant in writing, at least ten (10)
business days prior to the New Purchase Date, that the Purchase Date for his
option has been changed to the New Purchase Date and that his option will be
exercised automatically on the New Purchase Date, unless prior to such date he
has withdrawn from the Offering Period as provided in Section 10 hereof. For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the sale of assets or merger, the consideration (whether
stock, cash or other securities or property) received in the sale of assets or
merger by holders of Common Stock for each share of Common Stock held on the
effective date of the transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the sale of assets or merger was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Board may, with the consent of the successor corporation and
the Participant, provide for the consideration to be received upon exercise of
the option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the sale of assets or merger.
 
19.    Amendment or Termination.
 
19.1    The Board may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 18, no such termination can affect options
previously granted, provided that an Offering Period may be terminated by the
Board on any Purchase Date if the Board determines that the termination of the
Plan is in the best interests of the Company and its shareholders. Except as
provided in Section 18, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any Participant.
 
19.2    Without shareholder consent and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the
Committee shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts



--------------------------------------------------------------------------------

withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Compensation, and establish such other limitations or
procedures as the Board (or its committee) determines in its sole discretion
advisable which are consistent with the Plan.
 
19.3    The Company shall obtain shareholder approval of any Plan amendment to
the extent necessary and desirable to comply with Rule 16b-3 or with Section 423
of the Code (or any successor rule or statute or other applicable law, rule or
regulation, including the requirements of any exchange or quotation system on
which the Common Stock is listed or quoted). Such shareholder approval, if
required, shall be obtained in such a manner and to such a degree as is required
by the applicable law, rule or regulation.
 
20.    Notices.    All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company by the Company’s Chief
Financial Officer at the Company’s corporate headquarters.
 
21.    Conditions Upon Issuance of Shares of Common Stock.    Common Stock shall
not be issued with respect to an option unless the exercise of such option and
the issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.
 
As a condition to the purchase of Common Stock, the Company may require the
person purchasing such Common Stock to represent and warrant at the time of any
such purchase that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
 
22.    Term of Plan.
 
22.1    The Plan shall become effective upon the earlier to occur of its
adoption by the Board of Directors or its approval by the shareholders of the
Company. It shall continue in effect for a term of ten (10) years unless sooner
terminated pursuant to Section 19.
 
22.2    Notwithstanding the above, the Plan is expressly made subject (i) to the
approval of the shareholders of the Company within 12 months after the date the
Plan is adopted and (ii) at its election, to the receipt by the Company from the
Internal Revenue Service of a ruling in scope and content satisfactory to
counsel to the Company, affirming the qualification of the Plan within the
meaning of Section 423 of the Code. Such shareholder approval shall be obtained
in the manner and to the degree required under applicable federal and state law.
If the Plan is not so approved by the shareholders within 12 months after the
date the Plan is adopted, and if, at the election of the Company a ruling from
the Internal Revenue Service is sought but is



--------------------------------------------------------------------------------

not received on or before one year after the Plan’s adoption by the Board, this
Plan shall not come into effect. In that case, the Account of each Participant
shall forthwith be paid to him or her.
 
23.    Additional Restrictions of Rule 16b-3.    The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.